Winslow, J.
The appellant filed two claims against the estate of his deceased brother, Morgan G. Daniels, one for $10,271.21, claimed to be due upon an account .stated, and one for $600.61, claimed to be due upon open account. Upon trial in the county court, the first claim was disallowed, and, on the second, $480.16 was allowed. Upon appeal to the circuit court, the action was tried by the court, and findings were made to the effect that neither claim was proven to be just, and both were disallowed.
The appellant claims that these findings are against the clear preponderance of the evidence. We have examined the evidence and the opinion of the trial judge, and we think the evidence fairly supports the findings. While it is true that there is evidence on the part of the claimant which is not specifically contradicted by any witness, it is also true *640that there are many facts in evidence rendering the evidence of these witnesses inherently improbable and incredible. Such facts may undoubtedly be controlling, even in the absence of specific denial or contradiction. They were so regarded by the trial judge in the case, and apparently with .good reason.
By the Court.— Judgment affirmed.